Citation Nr: 0529738	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran's niece, R. A. S., may be recognized 
as the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.

2.  Whether the veteran's niece, R. A. S., may be recognized 
as the veteran's stepchild for VA purposes.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1946 to March 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 administrative decision of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO determined that R. A. S. could not be 
recognized as the veteran's adopted child for VA purposes.

In February 2001, the appellant presented sworn oral 
testimony before a VA field representative in association 
with a field examination; a transcript (transcribed) of which 
has been associated with the claims file.

In a September 2001 decision, the Board denied recognition of 
the veteran's great niece, R. A. S., as a child for 
disability compensation purposes.  The veteran's spouse 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties filed a Joint 
Motion for Remand with the Court in April 2003.  The Court 
issued an Order in September 2003, granting the Joint Motion 
and vacating the Board's September 2001 decision.  

The Board remanded the case to the RO in July 2004, for 
compliance with the Court's Order.  The case was returned to 
the Board in October 2005.


FINDINGS OF FACT

1.  The veteran has a disability rating of 100 percent for 
service-connected schizophrenia, catatonic type, incompetent.

2.  The veteran is the great uncle of R. A. S.

3.  Pursuant to a court order of the Republic of the 
Philippines, the veteran's spouse adopted R. A. S. on June 
25, 1999.

4.  The natural mother and father, O. S. and R. S., live in 
the same house as R. A. S., and with the veteran and his 
spouse.

5.  The natural mother and father of R. A. S. have maintained 
their parental custody over the child subsequent to the 
adoption of the child by the veteran's spouse.


CONCLUSIONS OF LAW

1.  R. A. S. may not be recognized as the veteran's adopted 
child for VA purposes. 38 U.S.C.A. §§ 101(4), 1115, 5107 
(West 1991); 38 C.F.R. § 3.57(e) (2005).

2.  R. A. S. may not be recognized as the veteran's stepchild 
for VA purposes.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the appellant's claim was received in 
March 2000, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  A Statements of 
the Case, issued in December 2000, provided notice to the 
appellant of the evidence necessary to support her claim.  
Supplemental statements of the case dated in April 2001 and 
January 2005 also provided notice to the appellant of the 
evidence of record regarding her claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in April 2000 and October 2004 also 
instructed appellant regarding the evidence necessary to 
substantiate the claim and requested that she identify 
evidence supportive of the claim.  

The Board's July 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, in January 2004 she reported that she had 
nothing more to submit and asked that her appeal be 
readjudicated.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

A birth certificate shows that R. A. S. was born in June 
1983.  The record indicates that the appellant adopted R. A. 
S. pursuant to a court order of the Republic of the 
Philippines on June 25, 1999.  This was based upon a finding 
that the child had been under the custody of the appellant 
since her birth to the present time.  The order noted that 
the natural mother of R. A. S. was the niece of the veteran 
and that her natural father was the nephew of the appellant, 
and that they had also been under the support and care of the 
appellant since their childhood.

A field examination was conducted in February 2001.  The 
examiner interviewed neighbors of the appellant and veteran, 
who stated that R. A. S. resided with the appellant along 
with her natural parents.  The natural parents were noted to 
be unemployed.

As part of the field examination, the appellant provided 
sworn testimony before a VA representative.  She indicated 
that R. A. S. had lived in the veteran's home since birth and 
currently attended a University, and stayed in the veteran's 
home from Saturday to Monday each week.  She stated that the 
veteran's niece, O. S., and her nephew, R. S., were the 
natural parents of the child.  She related that they were 
unemployed and relied on the veteran for support.  She also 
noted that they resided in the veteran's home along with the 
child, assisting with household chores.
She reported that she and the veteran provided the child's 
financial support while she, O. S. and R. S. provided moral 
support.  The appellant stated that when the child was young, 
she was the one who bought her clothes, but that as a result 
of her osteoporosis, O. S. purchases the child's clothing 
with money given to her by appellant.  She further reported 
that she and the child's father enrolled the child in 
elementary school, while O. S. and R. S. enrolled her in 
college.  She stated that she, O. S., and R. S. were all 
listed as contact people to be notified in case of emergency 
during school.  She reported that R. A. S. addressed R. S. as 
"Pa", O. S. as "Ma", and addressed her as "Dada" and the 
veteran as "Lolo."

Analysis

The appellant contends that the legal adoption of the 
veteran's great niece, R. A. S., should be recognized to 
allow additional compensation.  She has asserted that she 
exercises all parental authority over the child.

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  38 C.F.R. § 
3.57(a).

The term stepchild means a legitimate or illegitimate child 
of the veteran's spouse.  38 C.F.R. § 3.57(b).

The law states that a child who is adopted under foreign law 
by a veteran may be recognized as a child of the veteran for 
purposes of additional compensation only if four conditions 
are met.  See 38 U.S.C.A. § 101(4)(B) (West 1991).  
Specifically, 38 U.S.C.A. § 101(4)(B) provides, in pertinent 
part:

(i) a person residing outside any of the 
States shall not be considered to be a 
legally adopted child of a veteran during 
the lifetime of the veteran . . . unless 
such person:

(I) was less than eighteen years of age 
at the time of adoption;

(II) is receiving one-half or more of 
such person's annual support from such 
veteran;

(III) is not in the custody of such 
person's natural parent, unless such 
natural parent is such veteran's spouse; 
and

(IV) is residing with such veteran . . . 
except for periods during which such 
person is residing apart from such 
veteran . . . for purposes of full-time 
attendance at an educational institution 
or during which such person or such 
veteran . . . is confined in a hospital, 
nursing home, other health-care facility, 
or other institution. .

Id. at (B)(i)(I) - (IV); 38 C.F.R. § 3.57(e)(2).

Having carefully reviewed the record, the Board concludes 
that the preponderance of the evidence is against recognition 
of the veteran's great niece, R. A. S., as his child for 
disability compensation purposes.  First, the clear language 
of the statute requires that all four requirements be met, 
otherwise a child adopted will not be considered a legally 
adopted child of a veteran for VA purposes.  38 U.S.C.A. § 
101(B)(4); 38 C.F.R. § 3.57(e).  Here, there is no dispute 
that the veteran's niece, 
O. S., is living in the same house as her child, R. A. S.  
Although the appellant asserts that she has full parental 
authority over the child, the evidence of record does not 
support that assertion.  While the appellant and the natural 
parents registered R. A. S. for elementary school, it was 
only the natural mother and father who registered her for 
college, which occurred after the June 1999 adoption.  
Moreover, the child continues to address her parents in terms 
equivalent to "mother" and "father," while she addressed 
the veteran by using a term which is equivalent to 
"grandfather."  

As stated above, one of the requirements for recognition as a 
legally adopted child of a veteran is that the child is not 
in the custody of his/her natural parent, unless such natural 
parent is the veteran's spouse.  38 U.S.C.A. § 101(B)(4); 38 
C.F.R. § 3.57(e).  R. A. S. remains in the physical custody 
of her natural parents.  They register her for school, and 
are considered, in addition to the appellant to be her 
guardians to be contacted in case of an emergency.  She 
addresses her natural parents as mother and father and her 
natural mother also attends to her clothing needs.  The Board 
finds that this is sufficient evidence demonstrating that O. 
S. and R. S. have not relinquished custody of R. A. S.  The 
preponderance of the evidence is against a finding that the 
veteran and/or his spouse have demonstrated that either 
exercises parental control over the child, except on a 
financial basis.

The Board also concludes that R. A. S. cannot be considered 
to be the stepchild of the veteran.  In this regard the 
evidence clearly establishes that the she is not the 
appellant's child, but the child of the appellant's nephew 
and the veteran's niece.  Such is not contemplated by 38 
C.F.R. § 3.57(b).

Finally, the Board emphasizes that the adoption at issue here 
was pursued under a foreign law.  Regardless of whether the 
person adopting is the veteran or spouse, or both, nothing in 
38 C.F.R. § 3.57(e) provides for a recognized adoption by a 
spouse.  Subsection (e) is clearly more specific and controls 
any potential ambiguity with subsection (c).  The Board finds 
that there is no regulation recognizing an "adopted 
stepchild" when the child is adopted under a foreign law.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  The 
adoption of R. A. S. by the veteran's wife does not give rise 
to a child or stepchild relationship with the veteran.  The 
child, R. A. S., who is now of the age of majority, is and 
has remained in the custody of her natural parents, despite 
the adoption.  Moreover, she is neither the child nor 
illegitimate child of the veteran's spouse.  Thus, the 
conditions to establish recognition as a child of the veteran 
for VA purposes have not been met.  38 U.S.C.A. § 101(B)(4); 
38 C.F.R. § 3.57(e).




ORDER

Recognition of the veteran's great niece, R. A. S., as his 
adopted child for disability compensation purposes is denied.

Recognition of the veteran's great niece, R. A. S., as his 
stepchild for disability compensation purposes is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


